Certiorari by the employer to review the finding of fact by the trial court, in a proceeding under the Workmen's Compesation Act, and the award predicated thereon as excessive.
The finding is that the workman "while so engaged under the terms of his employment and while acting within the line and scope of his employment he was accidentally injured by the fall of a piece of stone with which he was working and which weighed about 1400 pounds, and which struck him on his face, arms, bodyand legs. The Court finds as a proximate result of said piece of stone falling on the plaintiff he suffered a permanent partial disability to his leg amounting to 40 per cent of the use thereof, and that he suffered a permanent partialdisability to his eyesight, and a permanent partial disabilityto his hearing, and his nervous system is permanently impairedand his general health is permanently impaired." [Italics supplied.]
It is stated in brief for the petitioner: "It is plain therefore, that if the decree is erroneous in the finding of other injuries besides the injury to the leg, the award greatly exceeds that allowed by law," and the contention is made that there is no evidence to support the finding of such other injuries."
The attending physician testified: "From my observation of him he will never have the confidence in himself that he had before to do the kind of work he was doing. I think he will always be afraid to take risks as he took them before. He will probably never again regain complete use of his leg. From time to time during the time I treated him he has complained to me about his hearing having been impaired. I am not an ear doctor but I know that the patient has complained to me as his physician from time to time as to his hearing having been impaired since the accident. * * * He was bruised in various parts of his body."
The evidence is without dispute that plaintiff was made sick by the injury and was under the care of a physician for several months. He testified: "Since I have tried to do some work during the past two or three months, I have lost some weight, to the best of my judgment, probably ten to fifteen pounds. I say I received a lick on my chin. * * * Prior to the injury I received, my hearing has been all right. Since that time, well I believe in 1940, I began to notice it was getting bad. It began to get bad some six to eight months after the injury. I think I asked Dr. Davis during the time he treated me if it would affect my hearing or eyesight. *Page 539 
My eyesight was good before the injury; now I have to use glasses to read. My eyesight is impaired. I do not know to what extent. As I have stated, I do not have the quickness of action that I had before the injury nor the coordination of movement that I had before nor the strength nor security or endurance nor the confidence or dependency in the use of my body and leg, that I had before. I have a feeling of awkwardness or nervousness or cautiousness in the use of it. * * * I suffer from inertia and fatigue and diminished endurance and vigor. I am nervous now."
The court states in his conclusion of facts that the workman suffered a permanent partial disability in his earning capacity.
It cannot be affirmed that there is no legal evidence supporting the conclusion of fact stated in the decree. Shell Petroleum Corporation v. Lucas, 232 Ala. 654, 169 So. 291.
The judgment is due to be affirmed. It is so ordered.
Affirmed.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur.
                          On Rehearing.